COURT OF APPEALS

SECOND DISTRICT OF TEXAS

FORT WORTH

NO. 2-09-137-CV



IN RE TIMMY RAY CALDWELL	RELATOR



------------

ORIGINAL PROCEEDING

------------

MEMORANDUM OPINION
(footnote: 1)
------------

The court has considered Relator’s petition for writ of mandamus.  Nothing in the record before us indicates that Relator’s pre-conviction writ of habeas corpus was brought to the attention of the trial court.
(footnote: 2)  
See 
In re Villarreal, 
96 S.W.3d 708, 710–11 (Tex. App.—Amarillo 2003, orig. proceeding). 
 Accordingly, we deny Relator’s petition for writ of mandamus and his 
“Motion For Evidentiary Hearing.” 

PER CURIAM



PANEL:  WALKER, LIVINGSTON, and MEIER, JJ.



DELIVERED:  June 10, 2009

FOOTNOTES
1:See
 Tex. R. App. P. 
47.4.


2:Although the record filed by Relator contains a document purportedly seeking a hearing in the trial court on his pre-conviction petition for writ of habeas corpus, it is not file-stamped.  Our clerk’s office confirmed with the trial court clerk that no such document was filed in the trial court.